Citation Nr: 0923339	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from November 1966 to July 
1969, and from February 1972 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2007, the Board remanded the claim 
for additional development.  

In this regard, the Board has recently noted a procedural 
issue regarding a prior rating action in this case dated June 
2002.  To avoid any procedural abnormalities, the Board will 
briefly address the issue of new and material evidence, 
reopening the claim and addressing the issue on the merits.

In March 2007, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 2002, the RO 
denied a claim for service connection for PTSD.   

2.  The evidence received since the RO's June 2002 decision 
denying the Veteran's claim for service connection for PTSD, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

CONCLUSION OF LAW

New and material evidence has been received since the RO's 
June 2002 decision which denied a claim for service 
connection for PTSD; the claim for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that new and material evidence has been 
presented to reopen his claim for service connection for 
PTSD.  

In June 2002, the RO denied a claim for service connection 
for PTSD.  The RO notified the Veteran of this denial of his 
claim in a letter dated that same month.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).   

In August 2002, the Veteran filed to reopen his claim.  In a 
July 2003 rating decision, the RO reopened the claim, and 
denied it on the merits.  The Veteran has appealed this 
decision.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).   

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  

The most recent and final denial of this claim was in June 
2002.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's June 2002 
decision included the Veteran's written testimony, in which 
he asserted that he served with Headquarters Company, 6/77th 
Artillery, 25th Division, between February 2, 1968 and June 
16, 1969, and with Company C, 4th Battalion, 47th Infantry, 9th 
Infantry Division, between June 16, 1969 and July 11, 1969.  
He asserted that he was "in several firefights" and many 
rocket or mortar attacks, in both Cu Chi, and Can Tho.  He 
indicated that his receipt of the Vietnam Cross of Gallantry 
was due to these incidents.  

There were no service treatment reports, or service personnel 
records, from the Veteran's first period of active duty.  
Responses from the National Personnel Records Center (NPRC) 
indicated that it did not have any records for the Veteran.  

The Veteran's service records from his second period of 
service showed that he had been absent without leave (AWOL) 
between July and November of 1972.  Based upon the committed 
offense, in an administrative decision, dated in November 
1986, the RO determined that the Veteran's discharge for his 
second period of service was considered to have been under 
"dishonorable conditions," and that it constituted a bar to 
VA benefits based on that period of service.  See generally 
38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2008).  

The Veteran's treatment records from his second period of 
service did not show any treatment for psychiatric symptoms.  

As for the post-service medical evidence, it consisted of a 
VA hospitalization report, covering treatment between October 
1986 and July 1987.  This evidence showed that the Veteran 
was hospitalized with Axis I diagnoses of recurrent major 
depression, and alcohol abuse.  

At the time of the RO's June 2002 decision, there was no 
competent evidence to show that that the Veteran had PTSD, or 
that PTSD was related to the Veteran's service, there was not 
a verified stressor, and no verified participation in combat.  

The medical evidence received since the RO's June 2002 
decision consists of VA and non-VA reports, dated between 
2001 and 2009.  Overall, this evidence shows a number of 
treatments for psychiatric symptoms, with diagnoses that 
include PTSD, bipolar disorder, depression NOS (not otherwise 
specified), and alcohol abuse, as well as a personality 
disorder.  

A "daily staff journal or duty officer's log," covering the 
period between February 10-28, 1968, for "Hq, 6th Bn, 77th 
Arty," indicates that the unit was in Cu Chi, Vietnam, that 
it engaged in counter-mortar fire missions, as well as other 
artillery missions, and that it received six rocket and 
mortar attacks during the reporting period.  

This evidence, which was not of record at the time of the 
June 2002 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  This evidence includes 
medical diagnoses which indicate that the Veteran may have 
PTSD, and evidence which may show the existence of a 
stressor.  The Board therefore finds that the submitted 
evidence raises a reasonable possibility of substantiating 
the claim, and the claim is therefore reopened.  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.

REMAND

In its May 2007 Remand, the Board noted that the Veteran's VA 
psychiatric treatment records stated that he is in receipt of 
disability payments from the Social Security Administration 
(SSA), and that the RO had not requested the SSA's records.  
The Board directed that the Veteran's SSA records should be 
obtained.  

The VA's duty to assist the Veteran extends to obtaining 
these relevant government records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

The SSA's records have not been requested, and they are not 
currently associated with the claims file.  In this regard, 
the supplemental statement of the case, dated in May 2009, 
indicates that the Veteran's SSA records were to be requested 
only "if and only if one of the stressors is verified."  

In fact, the Board's direction to obtain the SSA's records in 
its Remand was unconditional.  Accordingly, a remand is 
required to obtain the Veteran's SSA records.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on a veteran, as 
a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

While the Board recognizes that another remand will further 
delay resolution of the Veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.  
On remand, an SSOC should be issued.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain and 
associate with the claims file a copy of 
any written decision concerning the 
Veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision. 
 
2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



